February 2, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                   B.Z.B., INC. AND C. MICHAEL ORR, Appellants

NO. 14-11-00056-CV                         V.

                             DONAL S. CLARK, Appellee
                               ____________________



      This cause, an appeal from the judgment in favor of appellee, DONAL S.
CLARK, signed December 20, 2010, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of the
court below AFFIRMED. We order appellants, B.Z.B., INC. AND C. MICHAEL ORR,
jointly and severally, to pay all costs incurred in this appeal. We further order this
decision certified below for observance.